Citation Nr: 1223071	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-28 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for heart disease (to include coronary artery disease (CAD), and ischemic heart disease), including as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of both lower extremities, including as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to November 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that further notice to the Veteran, and assistance in developing evidence pertinent to his claim of service connection type II diabetes mellitus are needed to meet the requirements of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Specifically, inasmuch as the Veteran's theory of entitlement to the benefits sought is primarily one of presumptive (with secondary service connection aspects) service connection, his representative argues that there has been inadequate development to corroborate the Veteran's allegations of exposure (which would place his claims within the purview of the presumptive provisions of 38 U.S.C.A. § 1116.  Upon review of the record and the Veteran's allegations, the Board is persuaded by that argument.  

The Veteran alleges two types of circumstances that would afford him entitlement to consideration of his claims under § 1116.  First, he alleges "boots on the ground" exposure to Agent Orange occurred when the airplane which transported to Thailand landed enroute for several hours in Vietnam, and he deplaned along with everyone else on the airplane.  Next, his representative alleges on his behalf that he was exposed of Agent Orange by virtue of being stationed at a base in Thailand where Agent Orange spraying was conducted.

Regarding the first alleged method of exposure (deplaned in Vietnam enroute to Thailand), it is argued that new information regarding the precise dates of the Veteran's departure for, and arrival in, Thailand (August 8, 1966 and August 16, 1966), along with the information that his flight began in San Francisco (and was likely a commercial charter) might present sufficient information regarding the flight to allow for verification (from archival materials) whether or not the flight indeed had a several hour stopover in Vietnam.  While it is not clear that there is indeed sufficient information for a search for verifying information, what is clear is that under governing caselaw, an attempt at verification is necessary.  

The record reflects that the Veteran has a diagnosis of type II diabetes mellitus.  Under 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) if he is shown to have been exposed to herbicides/Agent Orange in service, his type II diabetes may be presumed to be service connected.  Under 38 C.F.R. § 3.307(a)(6), the presumption of exposure to Agent Orange in service applies only to Veterans who served in Vietnam.  However, it has been acknowledged that the military used Agent Orange in locales other than Vietnam (to specifically include Thailand).  

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application when the Veteran alleges exposure to herbicides in Thailand.  

The Veteran served with the 55th Sig Co (Spt) USARPAC-Thailand from August 1966 to December 1966.  In his Substantive Appeal (VA Form-9) he asserts that he was exposed to Agent Orange in Thailand.  He states that he was stationed at an Air Force base in Thailand where Agent Orange was sprayed around the base.  

It does not appear that the evidentiary development procedures required when there is an allegation of exposure to Agent Orange in a location such as Thailand have been followed.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  As the allegation of herbicide exposure in Thailand cannot be resolved based on the current record, further development of pertinent evidence is necessary.

Furthermore, the Veteran has presented alternate theories of entitlement to service connection for heart disease, hypertension, and peripheral neuropathy of both lower extremities, (both direct and as secondary to diabetes mellitus).  His claims are all therefore inextricably intertwined with the claim of service connection for type II diabetes mellitus (the secondary service connection aspect of the claims cannot be properly addressed until the matter of service connection for type II diabetes mellitus is resolved).  Accordingly, consideration of the claims of service connection for heart disease, hypertension, and peripheral neuropathy of both lower extremities must be deferred until the matter of service connection for type II diabetes mellitus is decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1. The RO should issue the Veteran a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" (Memorandum) on herbicide use in Thailand during the Vietnam Era, and place a copy in s claims file.  The RO should then ask him for the approximate dates, location and nature of his alleged exposure to Agent Orange in Thailand.  After he responds, the RO shall determine whether the information he supplied is sufficient to adjudicate the claim (i.e. seek verification of the alleged exposure).  If so, the RO should request from the C&P Service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged by the Veteran.  If the exposure is not verified by the request to C&P, verification should be sought from JSRRC. The RO forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.  The results of this development should be outlined in a memorandum for the record.  

If the information is insufficient, or if the Veteran does not timely respond regarding his alleged exposure, the RO forward the case to a JSRRC coordinator for a formal finding that the information provided is insufficient to verify the Veteran's exposure to herbicides in service.  

2. If exposure via service in Thailand is not verified, the RO should also arrange for exhaustive development to verify the Veteran's alternate alleged circumstance of exposure to Agent Orange, i.e., that he had a layover in Vietnam (and deplaned) enroute from the United States to his duty station in Thailand.  The RO should ascertain whether or not the Defense Department (or another Federal Ageency) maintained data regarding flights from the United States to Thailand in 1966 (and specifically on the dates alleged in August of that year), and if so such data include information whether a (likely commercial charter) flight originating in San Francisco on the date alleged by the Veteran had a layover in Vietnam, as the Veteran alleges.  If such information is not stored in a Federal data storage facility/archive it should be so certified for the record. 

3. The RO should then readjudicate the Veteran's claim of service connection for type II diabetes mellitus (to specifically encompass the methods of Agent Orange exposure the Veteran has alleged).  The adjudication process must include a specific finding of whether or not the Veteran's alternate allegations of herbicide exposure are verified.  If service connection for type II diabetes is granted, the RO should arrange for any further development indicated (e.g., a nexus opinion).  The RO should then also readjudicate the matters of service connection for heart disease, hypertension, and peripheral neuropathy of both lower extremities, to encompass as secondary to diabetes.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

